EXHIBIT 10.1


Southcross Energy Partners GP, LLC
1717 Main Street, Suite 5200
Dallas, TX 75201


March 13, 2019
_________________
750 Town and Country Blvd., Suite 950
Houston, Texas 77024
Re:    Retention Bonus Arrangement
Dear _________:
This letter agreement (this “Agreement”) between you and Southcross Energy
Partners GP, LLC (the “Company”) sets forth the terms of your retention bonus.
As you know, we consider your continued service and dedication to the Company,
and your leadership as the Company’s ____________________, important to the
success of our business and the Company’s long-term future. To incentivize you
to remain employed with the Company, we are pleased to offer you a retention
bonus arrangement, as described in this Agreement.
1.Retention Bonus.


(a)As soon as practicable following the date hereof, the Company will pay to you
a retention bonus equal to $_____________ (the “Retention Bonus”), less
applicable taxes and other withholdings.


(b)Except in the case of a termination of your employment by the Company without
Cause (as defined in Annex A) or due to your death or Disability (as defined in
Annex A), if you are not actively employed by the Company in good standing on
June 13, 2020, then you agree to promptly repay to the Company upon your
termination of employment (and in no event later than ten (10) days following
such termination) the full amount of the Retention Bonus set forth in Section
1(a). You will not have an obligation to repay the Retention Bonus if a
termination of your employment occurs for any reason following the first to
occur of (i) June 13, 2020 or (ii) a Transaction (as defined in Annex A).


2.As a condition to receiving the Retention Bonus, you agree to waive any
severance or termination payments to which you may otherwise become entitled to
under the Company’s Employee Protection Plan [or Employment Agreement or
Severance Agreement].


3.The Retention Bonus is separate from and in addition to, and will not be
reduced by, any other amounts due to you from the Company.


4.The Retention Bonus set forth in this Agreement will be unfunded, and is not
intended to be subject to the Employee Retirement Income Security Act of 1974,
as amended. The Retention Bonus will be paid from the general assets of the
Company.


5.The Board of Directors of the Company (the “Company Board”) will have the sole
and absolute responsibility and discretionary authority to construe, interpret,
and determine eligibility under this Agreement, and to otherwise interpret and
administer this Agreement. Any determination made by the


1

--------------------------------------------------------------------------------

EXHIBIT 10.1


Company Board will be final, conclusive, and binding on all persons, and will be
given the maximum deference permitted by law.


6.You agree, to the maximum extent permitted by applicable law, to keep the
terms of this Agreement in the strictest of confidence at all times, both during
and after your employment with the Company, and to not disclose such terms to
any other person or entity, except as may be required by law or as disclosure
may be necessary in the course of a complaint, appeal, or proceeding seeking
enforcement of this Agreement. Notwithstanding the immediately preceding
sentence, you may disclose the terms and conditions of this Agreement to your
immediate family and your legal, financial, and tax advisors after securing
their similar commitment of strict confidentiality.


7.The Retention Bonus set forth in this Agreement is intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
Notwithstanding the foregoing, the Company makes no representation to you about
the effect of Section 409A on the provisions of this Agreement.


8.This Agreement contains the entire agreement between the Company and you with
respect to your Retention Bonus, and supersedes any and all prior agreements and
understandings, verbal or written, between the Company and you with respect to
any retention bonus arrangement. This Agreement may be amended only by an
agreement in writing signed by you and an authorized representative of the
Company.


9.This Agreement will be construed in accordance with the laws of the State of
Texas, without regard to the conflict of law provisions of any jurisdiction. You
agree and submit to the exclusive jurisdiction of any federal or state court
located in the State of Texas, County of Harris over any suit, action, dispute,
or proceeding arising out of or relating to this Agreement.


10.In the event that any of the provisions of this Agreement, or the application
of any such provisions to you or the Company with respect to obligations under
this Agreement, is held to be unlawful or unenforceable by any court, then the
remaining portions of this Agreement will remain in full force and effect and
will not be invalidated or impaired in any manner.


11.Due to the personal nature of the services contemplated under this Agreement,
this Agreement, and your rights and obligations under this Agreement, may not be
assigned by you. This Agreement is also binding upon your successors, heirs,
executors, administrators, and other legal representatives, and will inure to
the benefit of the Company and its successors and assigns. The Company may
assign its rights, together with its obligations under this Agreement, in
connection with any sale, transfer, or other disposition of all or substantially
all of its business and/or assets, provided that any such assignee of the
Company agrees to be bound by the provisions of this Agreement.


12.This Agreement may be executed in any number of counterparts, each of which
so executed will be deemed to be an original, and such counterparts will
together constitute but one agreement. Each party hereto may execute this
Agreement in Adobe Portable Document Format (or similar format) (“PDF”) sent by
electronic mail. In addition, PDF signatures of authorized signatories of any
party hereto will be deemed to be original signatures and will be valid and
binding, and delivery of a PDF signature by any party will constitute due
execution and delivery of this Agreement.






2

--------------------------------------------------------------------------------

EXHIBIT 10.1


If this Agreement, including the Annex, accurately sets forth the terms and
conditions of our agreement regarding your retention bonus arrangement, please
counter-sign this Agreement below where indicated and return it by March 14,
2019. We look forward to your continued employment with the Company.
 
 
Yours truly,


SOUTHCROSS ENERGY PARTNERS GP, LLC
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
Accepted and Agreed to by:
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 

































































3

--------------------------------------------------------------------------------

EXHIBIT 10.1


ANNEX A


“Cause” means your:
(i)     willful or continued failure to satisfactorily perform your lawful and
material duties or to devote your full time and effort to your position;
(ii)    material violation of any Company policy, code of conduct or agreement;
(iii)    failure to follow lawful and reasonable directives from the Company
Board;
(iv)    gross negligence or material misconduct;
(v)    commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct, conversion of assets, or breach of
fiduciary duty;
(vi)    conviction of (x) a felony or (y) crime involving moral turpitude (and
excluding convictions of traffic violations which do not result in serious
bodily injury or death.


“Disability” means your inability to perform your essential duties as a result
of any physical or mental injury, illness, or incapacity, which condition can be
expected to result in death or can be expected to continue for at least 180 days
in any consecutive period of 365 days, as determined by a physician selected by
the Company Board.
“Transaction” means the first occurrence after the date hereof of any of the
following events: (i) the Company ceases to be the general partner of Southcross
Energy Partners, L.P. (“MLP”) or Southcross Holdings L.P. (“Holdings”) ceases to
indirectly beneficially own securities representing at least fifty percent (50%)
of the combined voting power in the Company; (ii) the Company or MLP is merged
or consolidated with another entity and, as a result thereof, securities
representing less than fifty percent (50%) of the combined voting power of the
surviving or resulting entity's securities (or of the securities of a parent
entity in case of a merger in which the surviving or resulting entity becomes a
wholly-owned subsidiary of such parent entity) are owned in the aggregate by
existing holders of the Company’s or MLP’s, as applicable, outstanding
securities immediately before such merger or consolidation; or (iii) a sale of
MLP, or a sale of all or substantially all of the assets of MLP, in each case to
an unrelated third party.










4